Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 recites the limitation " white pixels".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Bessho (20150077966), in view of Yoneyama (20110076469).


    PNG
    media_image1.png
    335
    580
    media_image1.png
    Greyscale

Regarding claim 1, Bessho teaches an light-emitting module comprising: light-emitting elements (par. 211, 287) arranged on a substrate (see fig. 13 which shows an OLED atop an OLED); a protective layer (72; flattening layer; please note that a flattening layer has at least two functions: protection and facilitating lamination) that covers the light-emitting elements (please see figure above); color changing members (81/74/75) disposed in such a way as to correspond to at least some of the 73) that covers the color changing members and the protective layer, and condenses or scatters light with a curved shape (please see figure above which shows light being scattered in a curved shape).
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Further prior Yoneyama teaches that an optical film can have both flat and concave parts, these differing parts allowing the manufacturer to vary the scattering ability of the device.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
Regarding claim 2, Bessho teaches an light-emitting module according to claim 1, wherein the color changing members are not disposed at positions of white pixels, and a surface of the optical layer is formed in a concave shape at the positions of the white pixels (there are no white pixels in the device above; thus, the filter above are not disposed above white pixels).
Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and 
Regarding claim 3, Bessho teaches an light-emitting module according to claim 1, wherein the color changing members are disposed at positions of pixels other than white pixels, and a surface of the optical layer is formed in a convex shape at the positions of the pixels other than the white pixels (please see 112 above).
Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 4, Bessho teaches an light-emitting module according to claim 3, wherein the surface of the optical layer is formed in a convex shape at the positions of the pixels other than the white pixels in such a way as to collectively cover a plurality of the pixels other than the white pixels (please see 112 above).
Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 5, Bessho teaches an light-emitting module according to claim 1, wherein the color changing members are disposed at positions of pixels other than white pixels, and are not disposed at positions of the white pixels, and the optical layer 
Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 6, Bessho teaches an light-emitting module according to claim 1, wherein the color changing members are disposed at positions of pixels other than white pixels, and are formed such that the color changing members disposed at positions of some pixels are thinner than the color changing members corresponding to other pixels, and a surface of the optical layer is formed in a concave shape at the positions of the some pixels (please see 112 above).
Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 7, Bessho teaches an light-emitting module according to claim 1, wherein the optical layer includes a transparent material (see figure above which shows light passing through layer 73).
Regarding claim 8, Bessho teaches an light-emitting module according to claim 1, wherein the optical layer includes a material containing at least an inorganic material (par. 109).
Regarding claim 9, Bessho teaches an light-emitting module according to claim 1, further comprising: a film that covers a surface of the optical layer, and reduces a reflectance at a predetermined wavelength (par. 283).
Regarding claim 10, Bessho teaches an light-emitting module according to claim 1, further comprising: a partition (76) provided between each adjacent pair of pixels of the color changing members so as to reflect or absorb light.
Regarding claim 11, Bessho teaches an light-emitting module according to claim 10, wherein surfaces of the color changing members are formed in a concave shape (please see Yoneyama).
Regarding claim 12, Bessho teaches an display device comprising: a substrate; light-emitting elements arranged on the substrate; a protective layer that covers the light-emitting elements; color changing members disposed in such a way as to correspond to at least some of the light-emitting elements with the protective layer interposed between the color changing members and the some of the light-emitting elements; and an optical layer that covers the color changing members and the protective layer, and condenses or scatters light with a curved shape (please see rejection for claim 1 above).

Allowable Subject Matter
Claim 13 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CALEB E HENRY/Primary Examiner, Art Unit 2894